CAUSE   :       F10-31056-K


'fiX PARTE                             § •               IN   THE   4th    JUDICIAL

KENDRICK     MEANS   WRIGHT,
                                                         DISTRICT     COURT     OF
PRO   SE

                                       §                 DaREaISJVcEHMISy, TEXAS
                                       §              COURT OF CRIMINAL APPEALS
                                                              AUG 12 2Q15
                 MOTION   FOR   POST    CONVICTION       D.N.A.     TEST
                       (pursuant to §64.01 c.c^^testa, Clerk

COMES NOW/     KENDRICK MEANS WRIGHT,              EXPARTE,   appearing through
Pro Se representation to move this Court to ORDER D-N.A. testing
under article 64.01 of the Texas-code of criminal procedure;                          and.
in support of his MOTION, HE would show this COURT the following:

                                             I .
Movant was convicted of a Sexual               Assault crime involving minor
children/ after stating his innocence throughout the preliminary
hearings of the.case/ his public defender convinced him to plead
guilty since he had no chance of winning at trial.  Subsequently,
he plead guilty and received 30yrs in prison.  MOVANT is NOT
GUILTY and wholeheartedly INNOCENT of this crime and has been
made aware that it is now possible to prove his innocence
through the innovative technological advancements of D.N.A.

He therefore requests that any and all articles of biological
evidence that was in the possession of the STATE and preserved
in a manner that makes testing possible, be brought before this
COURT in accordance with §64.03(a)(1)(A)(i)(ii) . Secondly,
"Identity "is" an issue in this case, as required by §64.03(B)
c.c.p. because innocent children identified me as the person who
committed a crime of sexual assault against them and although,
I am not certain whether it            is because their mother              (whom I had
a rocky relationship with) taught and coached them to fabricate
the assault or if it'is because an unknown-3rd party actually
committed a crime against them, and for reasons unknown to me,
His identity is being cloaked in secrecy,but I AM INNOCENT just
as I asserted to my appeal Attorney, Ms. Dunn, who attempted
to coerce me into signing a MOTION TO DISMISS my appeal!
   If I had been given an attorney who would have sought D.N.A.,
testing at the time of my trial in order to exclude me as a
person capable of the commission of this crime and had jurors
been able to  view the exculpatory results, I know that at least
one juror would not have been able to convict and thus, by a
preponderance of the evidence I would not have been found guilty.

                                             II.


   The request for D-N.A. TESTING has not been made to
unreasonably delay the administration of justice or the
execution of the sentence but is being made to uncover the
truth and tro prove my innocence.




                                           page 1
                                 PRAYER                                             *


WHEREFORE PREMISES CONSIDERED, Movant WRIGHT, Prays that this
Honorable COURT will hold a hearing, Order all biological evidence
brought before it, test the articles of evidence for the presence
of D.N.A. in order to exclude him as the person who could have
committed this crime. And GRANT him any other additional remedies
he may be entitled to in EQUITY AND IN LAW.

SIGNED ON THIS                                     IN THE UNITED STATES DISTRICT COURT
                                   FOR THE    HrrfAL DISTRICT OF TEXAS
                                         CM?imiA/AL AtTO- DIVISION

4}CfuDftck Uw-ih-t tu.to?/
Plaintiff's name and ID Number



hftkl. hn)ir QmAfi/jn.T/
Place of Confinement



                                                                             CASE NO.
                                                                                          (Clerk will assign the number)


                                                                             APPLICATION TO PROCEED
                                                                                  IN FORMA PAUPERIS



i   efendant's name and address      ^?£)-S3" SpLOL S^i I



          I, f}fjk)DQlck-fyJPt(hHi            declare, depose, and say Iam the Plaintiff in the above entitled case. In support
of my motion to proceed without being required to prepay fees, costs, or give security therefor, I state because of my
poverty, I am unable to pay in advance the filing fee for said proceedings or to give security for the filing fee. I believe I
am entitled to relief.


          I, further declare the responses which I have made to the questions and instructions below are true.

          1.     Have you received, within the last 12 months, any money from any of the following sources?

                  a.     Business, profession or from self-employment?                         Yes •       No 0^
                  b.     Rent payments, interest or dividends?                                 Yes D       No a
                  c.     Pensions, annuities or life insurance payments?                       Yes •       No Q
                  d.     Gifts or inheritances?                                                Yes •       No ITf
                  e.     Family or friends?                                                    Yes [7!     No •
                  f.     Any other sources?                                                    Yes •       No 0-"

                  If you answered YES to any of the questions above, describe each source of money and state
                  the amount received from each during the past 12 months.




          2.      Do you own cash, or do you have money in a checking or savings account, including any funds
                  in prison accounts?                                    ;
                                                      Yes D            No 53^
                  If you answered YES to any of the questions above, state the total value of the items owned.




                                                                                                          AATCIFP (REV. 9/02)
       3.     Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
              ordinary household furnishings and clothing?

                                                 Yes •               No \JT

              If you answered YES, describe the property and state its approximate value.




I understand a false statement in answer to any question in this affidavit will subject me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
(28 U.S.C. §1746).




       Signed this the ILL              day of           jiff                  ,20 j£


                              Signature of Plaintiff            )f            ID Number



       YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
       YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
       APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
       LAW LIBRARY AT YOUR PRISON UNIT.




                                                                                                   AATCIFP (REV. 9/02)
CSINIB02/CINIB02               TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                    08/04/15
KN34/GJ00005                         IN-FORMA-PAUPERIS DATA                                            06:10:01
TDCJ#: 01669021 SID#: 08565533 LOCATION: NEAL                                         INDIGENT         DTE:   07/20/15
NAME: WRIGHT,KENDRICK MEANS            BEGINNING PERIOD:                              02/01/15
PREVIOUS      TDCJ    NUMBERS:
CURRENT      BAL::              0.00     TOT   HOLD   AMT:             0.00    3MTH    TOT DEP:                   55   00
6MTH DEP:                     13 0.00    6MTH AVG     BAL:             5.07    6MTH AVG       DEP:                21   67
MONTH   HIGHEST       BALANCE     TOTAL    DEPOSITS          MONTH   HIGHEST       BALANCE    TOTAL DEPOSITS
07/15            30. 00                   30.00              04/15         26.61                         0.00
06/15            25. 00                   25.00              03/15         75.00                        75.00
05/15             0. 99                    0.00              02/15          0.00                         0.00
PROCESS      DATE      HOLD    AMOUNT          HOLD   DESCRIPTION




STATE   OF    TEXAS    COUNTY     OF    joffer^
ON THIS THE 4 DAY OF /^y$